Citation Nr: 1433847	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  09-41 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for service-connected lumbar spine degenerative disc disease (DDD) prior to November 25, 2009.

2.  Entitlement to a disability rating in excess of 40 percent for service-connected lumbar spine DDD after November 25, 2009.

3.  Entitlement to a compensable disability rating for service-connected right lower extremity radiculopathy prior to November 25, 2009.

4.  Entitlement to a disability rating in excess of 20 percent for service-connected right lower extremity radiculopathy after November 25, 2009.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.




REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to October 1963 and November 1963 to October 1967.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran's September 2007 claim for increased disability ratings for service-connected lumbar spine DDD and right leg radiculopathy were initially denied in a May 2008 rating decision.  In a December 2009 rating decision, the RO granted an increased rating for lumbar spine DDD to 40 percent disabling and for right leg radiculopathy to 20 percent disabling, both effective November 25, 2009, the date of a VA medical examination.  The Veteran disagreed and perfected an appeal.

In April 2011, the Veteran and his representative presented testimony and evidence at a hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been included in the Veteran's VA claims folder.  

The record in this matter consists of paper and electronic claims files.  New and relevant documentary evidence has not been added to the record since the April 2013 Supplemental Statement of the Case (SSOC).  38 C.F.R. §§ 19.31, 20.1304 (2013).  

In January 2012, the Board remanded this matter for additional development and medical inquiry.  The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is warranted for a new VA compensation examination of the Veteran's service-connected lower back and right leg neurological disorders.  

In September 2012 the Veteran underwent VA compensation examination into his back and right leg disabilities (pursuant to the January 2012 remand).  Since that examination, the record indicates that the Veteran's disorders may have worsened.  VA treatment records dated on April 1, 2013 indicate that the Veteran underwent back surgery in October 2012 (in addition to a surgery he underwent in February 2012), and indicate that back and leg symptoms had "worsened in the past month."  
The Veteran also reported in a May 2013 statement that the disorder was worsening and he had more severe pain.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  

The April 1, 2013 treatment records also indicate that the Veteran was scheduled for an appointment for April 8, 2013.  Treatment records pertaining to April 8, 2012 evaluation and treatment are not in the claims file.  Any such records, to include any additional currently outstanding VA treatment records, should be included in the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Finally, VA should again attempt to include in the record any private medical evidence currently outstanding, to include any records pertaining to the October 2012 back surgery noted earlier.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record any outstanding VA medical records.  The most recent VA medical records in the claims file are dated on April 1, 2013.  

2.  Request that the Veteran submit or provide VA access to any relevant private medical treatment records or other records, not already of record, including records pertaining to an October 2012 surgery and records from Dr. Kent, and incorporate such records into the Veteran's VA claims folder.

3.  After completion of the above, schedule the Veteran for VA examination to assess his service-connected lumbar and right lower extremity disabilities.  The claims folder should be forwarded to the examiner for review.  The examiner should provide a description of the nature and extent of the service-connected lumbar spine disorder, including range of motion measurements, whether there is evidence of ankylosis, and whether the Veteran has experienced incapacitating episodes due to his disorders.  VA regulations define incapacitating episodes as periods of acute signs and symptoms that require bed rest prescribed by a physician.    

The examiner should also provide a description of the nature and extent of the service-connected right leg radiculopathy, to include whether the disability is manifested by nerve deficits resulting in foot drop or weakened (or lost) knee flexion.  The examiner should also indicate whether there is any other objective neurological abnormality associated with the service-connected disability, including but not limited to bowel or bladder impairment.

The examiner should provide information concerning the functional impairment resulting from the service-connected lumbar spine and right lower extremity disabilities that may affect his ability to function and perform tasks in a work-like setting.    

4.  Ensure that the above steps have been accomplished and that the examination report is adequate.  If it is deficient in any manner, return the report to the examiner as inadequate.  Then, after conducting any other development deemed necessary, readjudicate the Veteran's claims to include the claim to a TDIU.  If a benefit sought on appeal remains denied, provide the Veteran with a SSOC and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



